Citation Nr: 0836196	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-13 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right wrist, carpal scaphoid, with 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1956 to 
June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in St. Petersburg, Florida denied an increased rating for 
residuals of a fracture of the right wrist, carpal scaphoid, 
with osteoarthritis (currently evaluated as 20 percent 
disabling).  

FINDING OF FACT

The residuals of a fracture of the right wrist, carpal 
scaphoid, with osteoarthritis, are manifested by limitation 
of motion without ankylosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the right wrist, carpal scaphoid, 
with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, diagnostic codes 
5003, 5010, 5214, 5215 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

In correspondence dated in July 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In light of the Board's 
denial of the veteran's claim, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

A recent case, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), lists requirements for VCAA notice in increased 
rating claims.  First, 38 U.S.C.A. § 5103(a) requires the 
Secretary to inform the claimant:  He or she must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores, 22 
Vet. App. at 43.  

Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  

Finally, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-for 
example, competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. at 
43-44.

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  This is so because evidence 
of record demonstrates that the veteran has actual knowledge 
of the criteria necessary for an increased rating for his 
residuals of a fracture, to include carpal scaphoid with 
osteoarthritis, of the right wrist.  See Vazquez-Flores, 22 
Vet. App. at 48-49 (2008) (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007) ("[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim")).

In the July 2004 letter, the RO advised the veteran of his 
opportunity to submit his own statement in which he 
"completely describe[s] . . . [his] symptoms, their frequency 
and severity, and other involvement, extension and additional 
disablement caused by . . . [his] disability."  The August 
2004 VA examination report and June 2004 VA medical records 
show the veteran described wrist symptoms and problems he 
experiences.  Also, the veteran discussed range of motion and 
other symptoms of his right wrist in a March 2005 statement 
submitted with his substantive appeal.  Such statements 
exhibit an understanding of the criteria necessary for an 
increased rating for his service-connected residuals of a 
fracture, to include carpal scaphoid with osteoarthritis, of 
the right wrist.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(2008).  In an August 1958 rating action, the RO granted 
service connection for fracture of right wrist and awarded a 
50 percent evaluation for this disability from June 1958.  In 
a February 1959 rating action, the RO decreased the 
evaluation of this disability to 10 percent from April 1959.  
In a June 2001 rating action, the RO increased the 
disability, now termed "fracture, carpal scaphoid with 
osteoarthritis, right wrist" to 20 percent disabling 
(effective September 2000).  Finally, in a September 2004 
rating action, the RO continued the prior award as 20 percent 
disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008). Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2008).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor. 38 C.F.R. §§ 4.2, 4.3 (2008).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  

The veteran's service connected residuals of a fracture, to 
include carpal scaphoid with osteoarthritis, of the right 
wrist is currently rated as 20 percent disabling under 
diagnostic codes (DC) 5010 and 5003 (DC 5010 directs that the 
disability be rated under 5003).  Under DC 5003, degenerative 
arthritis (including osteoarthritis), is rated based on 
limitation of motion of the affected joint.  38 C.F.R. 
§ 4.71a (2008).  

DC 5215 provides a maximum evaluation of 10 percent for 
limitation of motion of the major wrist (the veteran is 
right-handed).  38 C.F.R. § 4.71a (2008).  

The Board will now consider other codes which may result in a 
higher disability rating.  DC 5214 provides higher ratings 
for ankylosis of the wrist.  38 C.F.R. § 4.71a, DC 5214 
(2008).  The August 2004 VA examination report specifically 
noted that the veteran did not have ankylosis of the wrist.  
Dorsiflexion for the right wrist ranged from 0 to 50 active 
and to 60 passive, with the pain beginning at 60.  Palmar 
flexion ranges from 0 to 60 (pain begins) for both active and 
passive.  Radial deviation ranges from 0 to 40 (pain begins) 
for active.  Ulnar deviation ranges from 0 to 20 (pain 
begins) for active.  After repetitive motion, dorsiflexion is 
50 active; palmar flexion is 50 active and passive; radial 
deviation is 25 active and 40 passive; and ulnar deviation is 
30 active.  There is an additional limitation of motion of 10 
degrees palmar flexion after repetitive motion due to pain.  
The Board has also reviewed the private medical reports 
regarding right wrist dysfunction, but no evidence of 
ankylosis is present.  There is no evidence of ankylosis of 
the wrist to warrant a higher rating under DC 5214.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, 
because the veteran is already receiving the maximum 
disability rating available, it is not necessary to consider 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

The Board has considered whether a staged rating is 
appropriate, as mandated by Hart, supra.  As the veteran's 
symptoms remained constant throughout the course of the 
period on appeal staged ratings are not warranted.  

Regarding extraschedular consideration, the veteran has not 
been hospitalized for his disabilities and no evidence 
suggests they prevent him from working.  At the veteran's 
August 2004 VA examination, the examiner only noted that the 
veteran's wrist disability had a moderate effect on the 
following activities:  Chores, sports, recreation and 
traveling.  The examiner also noted that the veteran was not 
employed.  The existing schedular rating is already based 
upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A disability rating greater than 20 percent for residuals of 
a fracture of the right wrist, carpal scaphoid, with 
osteoarthritis is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


